THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

HARR|ET DER|GO,
P|aintiff, :
v. : 3:17-CV-1523
(JUDGE MAR|AN|)
COMM|SS|ONER OF SOC|AL
SECUR|TY,
Defendant.

QME_R.

AND NOW, TH|S t b DAY OF MAY, 2019, upon review of Magistrate Judge
Arbuck|e’s Report and Recommendation (“R&R”) (Doc. 18) for clear error or manifest
injustice, |T |S HEREBY ORDERED THAT:

1. The R&R (Doc. 18) is ADOPTED for the reasons discussed therein.
2. The Commissioner of Socia| Security’s decision is VACATED.
3. The case is REMANDED for further proceedings consistent with this Order.

4. The Cierk of Court is directed to CLOSE this case.

 
   

 

Bberr mem
United States District Judge

 

 

